EXHIBIT 99.2 Perma-Fix Announces Financial Results for theThird Quarter of 2010 ATLANTA – November 4, 2010 – Perma-Fix Environmental Services, Inc. (NASDAQ: PESI) today announced results for the third quarter ended September 30, 2010. Dr. Louis F. Centofanti, Chairman and Chief Executive Officer, stated, “We experienced a decrease in revenue for the third quarter of 2010 due to a difficult DOE budget cycle and the timing of remediation projects. DOE spending on waste treatment at our facilities continued to lag behind spending for on-site services. Nevertheless, our revenue increased 9.4% year-to-date, as our on-site revenue related to the DOE’s Hanford Site increased by $2.1 million for the third quarter and $7.0 million for the nine months ended September 30, 2010 versus the same periods last year.” “In October 2010 we announced our plans to sell the remaining Industrial Segment facilities and operations which accounted for 8% of our total revenue and 4% of total assets in 2009.We have entered into letters of intent to sell our Perma-Fix of Ft. Lauderdale, Inc. (PFFL) and Perma-Fix of Orlando, Inc. (PFO) industrial facilities, subject to due diligence by the buyer, negotiations and execution of definitive agreements and other conditions. If completed, the letter of intent pertaining to the PFFL facility states that the buyer will purchase the facility for $6 million, subject to certain adjustments, and will purchase the PFO facility for $2 million, subject to certain adjustments.This sale would enable us to focus our resources on growing the Nuclear Segment.” “As we approach 2011, we have a variety of new initiatives under way. Foremost and most near-term is the expansion of our capabilities to handle higher activity waste such as transuranic (TRU) waste. We believe we are uniquely positioned to address this market. We are in the final stages of completing a demonstration at our Perma-Fix Northwest facility to handle this waste stream. In conjunction with our rail spur expansion at this site, we believe that this should enable us to increase this waste stream in 2011.At the same time, we remain focused on expanding our on-site initiatives and broadening the scope of our services to address different aspects of the nuclear fuel cycle.” Financial Results Revenue for the third quarter of 2010 was $25.1 million versus $26.5 million for the same period last year. Overall revenue for the Nuclear Segment decreased to $22.3 million from $23.5 million for the same period last year due to reduced volume and lower average priced waste at our treatment facilities. Revenue generated from the DOE Hanford Site increased approximately $2.1 million for the quarter.Revenue for the Industrial Segment increased to $2.2 million versus $2.1 million for the same period last year resulting from higher revenue from used oil sales as average price per gallon increased. Revenue from the Engineering Segment decreased to $581,000 from $888,000 for the same period last year primarily due to decrease in billable hours and decrease in average billing rate. Gross profit for the third quarter of 2010 was $2.9 million versus $7.3 million for the third quarter of 2009 primarily due to lower revenue and revenue mix.Higher on-site services revenue, which generally carries lower margins, replaced treatment revenue at the facilities. The gross profit for the third quarter 2009 within the Nuclear Segment also included a reduction of approximately $787,000 in disposal/transportation costs resulting from a change in estimate related to accrued costs to dispose of legacy waste that were assumed as part of the acquisition of the Company’s PFNWR facility in June 2007. Operating loss for the third quarter was $1.5 million versus income of $3.2 million for the third quarter of 2009.Net loss for the third quarter of 2010 was $1.1 million, or $(0.02) per share, versus net income of $2.6 million or $0.05 per share, for the same period last year. The Company had an EBITDA loss of $280,000 from continuing operations during the quarter ended September 30, 2010, as compared to EBITDA of approximately $4.4 million for the same period of 2009. The Company defines EBITDA as earnings before interest, taxes, depreciation and amortization.EBITDA is not a measure of performance calculated in accordance with Generally Accepted Accounting Principles in the United States (“GAAP”), and should not be considered in isolation of, or as a substitute for, earnings as an indicator of operating performance or cash flows from operating activities as a measure of liquidity. The Company believes the presentation of EBITDA is relevant and useful by enhancing the readers’ ability to understand the Company’s operating performance. The Company’s management utilizes EBITDA as a means to measure performance. The Company’s measurements of EBITDA may not be comparable to similar titled measures reported by other companies.The table below reconciles EBITDA, a non-GAAP measure, to net income for the three months and nine months ended September 30, 2010 and 2009. Quarter Ended Nine Months Ended September 30, September 30, (In thousands) Net (Loss) Income $ ) $ $ $ Adjustments: Depreciation & Amortization Interest Income ) Interest Expense Interest Expense - Financing Fees Income Tax (Benefit) Expense ) EBITDA $ ) $ $ $ The tables below present certain financial information for the business segments, excluding allocation of corporate expenses: Quarter Ended September 30, 2010 Quarter Ended September 30, 2009 (In thousands) Nuclear Engineering Industrial Nuclear Engineering Industrial Net revenues $ Gross profit (negative gross profit) ) Segment profit (loss) ) ) 74 Nine Months Ended September 30, 2010 Nine Months Ended September 30, 2009 (In thousands) Nuclear Engineering Industrial Nuclear Engineering Industrial Net revenues $ Gross profit Segment profit (loss) ) ) Conference Call Perma-Fix will host a conference call at 11:00 a.m. ET on Thursday, November 4, 2010.The call will be available on the Company’s website at www.perma-fix.com, or by calling (877) 407-9210 for U.S. callers, or (201) 689-8049 for international callers.A webcast will also be archived on the Company’s website and a telephone replay of the call will be available approximately one hour following the call, through midnight November 11, 2010, and can be accessed by calling: (877) 660-6853 (U.S. callers) or (201) 612-7415 (international callers) and entering account # 286 and conference ID: 360080. About Perma-Fix Environmental Services Perma-Fix Environmental Services, Inc., a national environmental services company, provides unique mixed waste and industrial waste management services. The Company’s increased focus on nuclear services includes radioactive and mixed waste treatment services for hospitals, research labs and institutions, federal agencies, including DOE, DOD, and nuclear utilities. The Company’s industrial services treat hazardous and non-hazardous waste for a variety of customers including, Fortune 500 companies, federal, state and local agencies and thousands of other clients. Nationwide, the Company operates seven waste treatment facilities. This press release contains “forward-looking statements” which are based largely on the Company's expectations and are subject to various business risks and uncertainties, certain of which are beyond the company's control. Forward-looking statements generally are identifiable by use of the words such as “believe”, “expects”, “intends”, “anticipate”, “plans to”, “estimates”, “projects”, and similar expressions.Forward-looking statements include, but are not limited to: expansion of our capacity to handle higher activity waste; uniquely positioned to address the transuranic waste market; we are in the final stages of completing a demonstration at our Perma-Fix Northwest facility to handle this waste stream; we anticipateincreases of TRU waste streams in 2011; and the sale of our Industrial Segment facilities would enable us to focus our resources on growing the Nuclear Segment. These forward-looking statements are intended to qualify for the safe harbors from liability established by the Private Securities Litigation Reform Act of 1995. While the Company believes the expectations reflected in this news release are reasonable, it can give no assurance such expectations will prove to be correct. There are a variety of factors which could cause future outcomes to differ materially from those described in this release, including, without limitation, future economic conditions; industry conditions; competitive pressures; our ability to apply and market our technologies; the government or such other party to a contract granted to us fails to abide by or comply with the contract or to deliver waste as anticipated under the contract; that Congress provides continuing funding for the Department of Defense’s and Department of Energy’s remediation projects; and the additional factors referred to under "Special Note Regarding Forward-Looking Statements" of our 2009 Form 10-K and From 10-Q for the quarter ended March 31, 2010, June 30, 2010, and September 30, 2010. The Company makes no commitment to disclose any revisions to forward-looking statements, or any facts, events or circumstances after the date hereof that bear upon forward-looking statements. Please visit us on the World Wide Web at http://www.perma-fix.com. FINANCIAL TABLES FOLLOW Contacts: David K. Waldman-US Investor Relations Crescendo Communications, LLC (212) 671-1021 Herbert Strauss-European Investor Relations herbert@eu-ir.com +43 PERMA-FIX ENVIRONMENTAL SERVICES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, (Amounts in Thousands, Except for Per Share Amounts) Net revenues $ Cost of goods sold Gross profit Selling, general and administrative expenses Research and development Loss (gain) on disposal of property and equipment (3 ) ) (Loss) income from operations ) Other income (expense): Interest income 15 29 51 Interest expense ) Interest expense-financing fees ) Other 2 (5 ) 8 5 (Loss) income from continuing operations before taxes ) Income tax (benefit) expense ) (Loss) income from continuing operations ) Income (loss) from discontinued operations, net of taxes 37 ) ) 44 Net (loss) income applicable to Common Stockholders $ ) $ $ $ Net (loss) income per common share – basic Continuing operations $ ) $ $ $ Discontinued operations — Net (loss) income per common share $ ) $ $ $ Net (loss) income per common share – diluted Continuing operations $ ) $ $ $ Discontinued operations — Net (loss) income per common share $ ) $ $ $ Number of common shares used in computing net (loss) income per share: Basic Diluted PERMA-FIX ENVIRONMENTAL SERVICES, INC. CONSOLIDATED BALANCE SHEET September30, December31, (Amounts in Thousands, Except for Share Amounts) (Unaudited) ASSETS Current assets: Cash & equivalents $ $ Account receivable, net of allowance for doubtful accounts of $392 and $296 Unbilled receivables Other current assets Deferred tax assets - current Assets of discontinued operations included in current assets Total current assets Net property and equipment Property and equipment of discontinued operations, net of accumulated depreciation of $10 and $13, respectively Deferred tax asset, net of liabilities Intangibles and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Current liabilities related to discontinued operations Total current liabilities Long-term liabilities Long-term liabilities related to discontinued operations Total liabilities Commitments and Contingencies Preferred Stock of subsidiary, $1.00 par value; 1,467,396 shares authorized, 1,284,730 shares issued and outstanding, liquidation value $1.00 per share Stockholders’ equity: Preferred Stock, $.001 par value; 2,000,000 shares authorized, no shares issued and outstanding — — Common Stock, $.001 par value; 75,000,000 shares authorized, 55,069,094 and 54,628,904 shares issued, respectively; 55,030,884 and 54,628,904 outstanding, respectively 55 55 Additional paid-in capital Accumulated deficit ) ) Less Common Stock in treasury at cost: 38,210 and 0 shares, respectively ) — Total liabilities and stockholders' equity $ $
